Citation Nr: 0716328	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder contusion and myositis.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for a neck disorder.

8. Entitlement to an increased rating for residuals of left 
scaphoid bone fracture.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO, in pertinent part, denied 
service connection for low back, right foot, right knee, and 
neck disorders, as well as headaches.  The same decision also 
determined that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for residuals of a left shoulder contusion 
and myositis.  The RO awarded service connection for 
bilateral hearing loss and assigned a noncompensable rating 
effective February 2004.

The veteran filed a Motion to Advance his case on the Board's 
docket in April 2007.  The Board denied the motion in May 
2007.

The issue of service connection for a left shoulder contusion 
and myositis on a de novo basis is REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is productive of no 
more than a Level I designation in the right ear and Level I 
designation in the left ear.

2.  Evidence submitted since an August 1958 rating decision, 
which denied service connection for torticollis and myositis 
of the left shoulder and chest, and residuals of a left 
shoulder contusion, was not previously submitted to agency 
decisionmakers, is neither cumulative nor redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  

3.  A low back disorder, to include spinal stenosis status 
post laminectomy and fusion and degenerative changes in the 
facet joints, was not shown during the veteran's period of 
active duty service or for many years thereafter.

4.  A right foot disorder, to include right heel spur 
syndrome and peripheral neuropathy, was not shown during the 
veteran's period of active duty service or for many years 
thereafter.

5.  Migraine and tension headaches and occipital neuralgia 
were not shown during the veteran's period of active duty 
service or for many years thereafter

6.  A right knee disorder, to include mild arthritis, was not 
shown during the veteran's period of active duty service or 
for many years thereafter.

7.  A neck disorder, to include cervical neck strain and 
radiculopathy, was not shown during the veteran's period of 
active duty service or for many years thereafter.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, 4.86, Tables VI -VII (2006).

2.  Evidence received since the final August 1958 rating 
determination, wherein the RO denied the veteran's claim of 
entitlement to service connection for torticollis and 
myositis of the left shoulder and chest, fracture of the left 
collarbone, and residuals of a left shoulder contusion is new 
and material, and the veteran's claim for residuals of a left 
shoulder contusion and myositis is reopened.  38 U.S.C.A.    
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2006).

3.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

4.  The criteria for the establishment of service connection 
for a right foot disorder are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

5.  The criteria for the establishment of service connection 
for headaches are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

6.  The criteria for the establishment of service connection 
for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

7.  The criteria for the establishment of service connection 
for a neck disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate claims for service connection and increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he had that pertains to the 
claims.  The veteran did not respond.  

With respect to the claim for an increased rating for hearing 
loss, while the VCAA notice was issued prior to the grant of 
service connection for hearing loss, the letter provided 
general information regarding establishing a claim for 
increase, and sufficiently provided detailed information such 
that a reasonable person would understand that evidence of 
the current level of hearing loss should be submitted.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005, rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (a notice defect is 
not prejudicial if it can be demonstrated that a reasonable 
person could be expected to understand from the notice 
provided what was needed).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA treatment records, and 
VA examination reports.  

The Board notes the veteran's representative contends in his 
April 2007 Brief that some of the veteran's service medical 
records must have been misplaced; however, there is no 
indication in the record to support this assertion.  The 
October 1952 enlistment examination and December 1954 
separation examination, as well as treatment reports dated 
between the two, have been associated with the claims folder.  
Moreover, the veteran indicated in his April 2005 substantive 
appeal, with regard to the bus accident, he did not know if a 
report was ever made.  As such, a remand is not necessary.  
38 C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He provided no information 
regarding post-service treatment in response to the letter.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
left shoulder contusion and myositis, and remand on the 
merits, the Board finds that further discussion of VCAA 
compliance is not warranted at this time with respect to that 
issue.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).




I.   Increased Rating

The veteran contends that he is entitled to an initial 
compensable evaluation for bilateral hearing loss for 
symptomatology to include wearing hearing aids, throbbing ear 
pain, and difficulty understanding what is being said to him.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

Service connection was awarded for bilateral hearing loss in 
the June 2004 rating decision.  The veteran disagreed with 
the initial noncompensable evaluation assigned effective 
February 2004 and initiated the instant appeal.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 125-126.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
bilateral hearing loss falls squarely within the criteria for 
the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 
4.7.  In this regard, while VA outpatient treatment records 
dated in November 2001 indicate the veteran wore hearing 
aids, they did not contain any audiometric findings, nor did 
additional records dated between 1999 and 2004. 

The April 2004 VA Ear Disease examination revealed normal 
auricle, ear canal, and tympanic membrane bilaterally.  The 
external, middle, and inner ears were also normal.  There was 
no tenderness over the mastoid or any clinical evidence of 
active ear disease in the external, middle, or inner ear.

Upon VA examination in April 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
60
65
LEFT
10
15
50
55
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable evaluation for bilateral 
sensorineural hearing loss is appropriate, and there is no 
basis for a higher evaluation at this time.  The veteran's 
right ear manifested an average puretone threshold of 50 
decibels and 94 percent of speech discrimination, resulting 
in a Level I designation under Table VI.  38 C.F.R. § 4.85.  
The veteran's left ear manifested an average puretone 
threshold of 45 decibels and 96 percent of speech 
discrimination, resulting in a Level I designation under 
Table VII.  See 38 C.F.R. § 4.85(f).  Together, a Level I and 
Level I designation results in a 0 percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.  

The veteran's bilateral sensorineural hearing loss does not 
fall, for either ear, under the exceptional patterns of 
hearing loss as contemplated under 38 C.F.R. § 4.86(a), as 
four of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are not 55 decibels or more.  Similarly, it does not 
fall under the exceptional patterns of hearing loss 
contemplated under 38 C.F.R. § 4.86(b), though the puretone 
threshold is less than 30 decibels bilaterally at 1000 hertz, 
it is not 70 decibels or more at 2000 hertz.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran, from the effective date of the original grant of 
service connection to the present.  See 38 C.F.R. §§ 4.1, 
4.2; See Fenderson, 12 Vet. App. at 126.  However, the 
veteran's bilateral hearing loss does not warrant a higher 
schedular evaluation.  Should the veteran's hearing loss 
disability change in the future, he may file another claim 
for an increased evaluation for hearing loss, but at the 
present time there is no basis for a higher evaluation.  See 
38 C.F.R. § 4.1.  

Further, in the present case, the evidence does not reflect 
that his bilateral hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.  The 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).     




II. New and Material

The veteran seeks to reopen a claim for service connection 
for residuals of a left shoulder contusion and myositis last 
denied by the RO in August 1958.  The veteran did not appeal 
that decision and it became final.  38 C.F.R. § 20.1103 
(2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its August 1958 rating decision, 
the RO denied service connection for torticollis and myositis 
of the left shoulder and chest, and residuals of a left 
shoulder contusion on the basis that the veteran did not have 
a current left shoulder disorder.  Of record at the time of 
the August 1958 rating decision were the veteran's service 
medical records and VA examination report of June 1958.  

The service medical records show that in August 1954, the 
veteran sought treatment for torticollis and in September 
1954, the veteran complained of pain over the left trapezius 
and precordial region.  The veteran was diagnosed with 
myositis.  In October 1954, the veteran reported being hit in 
the left shoulder while playing football.  He was diagnosed 
with a contusion of the left shoulder.  There was no evidence 
of a fracture or dislocation.  Later in the month, his 
condition was considered to be improving.  The December 1954 
separation examination was negative for any complaints or 
diagnosis of a left shoulder disorder.

Upon VA examination in June 1958, the veteran reported that 
his left collarbone did not bother him.  Physical examination 
showed the left clavicle was normal.

Evidence submitted subsequent to the August 1958 rating 
decision includes a June 1963 examination, which was negative 
for complaints or a diagnosis of a left shoulder condition.

VA outpatient treatment records dated between 1999 and 2004 
show the veteran complained of left shoulder pain in March 
2004.  He indicated the pain started a couple months prior to 
treatment.  He denied any trauma.  He was diagnosed with 
rotator cuff tendonitis. 

Upon VA joints examination in April 2004, the veteran's 
collarbone was slightly tender, but otherwise no abnormality 
was noted.  

As noted previously, the August 1958 rating decision denied 
service connection on the basis that there was no evidence of 
a current disability.  As noted above, VA outpatient 
treatment records dated in March 2004 show the veteran was 
treated for complaints of left shoulder pain.  He was 
diagnosed with left rotator cuff tendonitis.  These records 
relate to an unestablished fact necessary to substantiate the 
veteran's claim, i.e. the presence of a current disability.  
Therefore, the veteran's claim of entitlement to service 
connection for residuals of a left shoulder contusion and 
myositis is reopened.  See 38 C.F.R. § 3.156(a).  
Consideration of the claim on the merits is discussed in the 
REMAND section below.




III. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis or organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).




Low Back Disorder

The veteran he asserts he injured his back while playing 
football, in a bus accident just outside of Paris, and doing 
manual work during service.  The Board has thoroughly 
reviewed all the evidence of record and after careful 
consideration finds that service connection is not warranted.  

In this matter, his service medical records are wholly devoid 
of complaints, treatment, or a diagnosis of a low back 
disorder.  His separation examination revealed a normal 
spine.  The Board notes he advised the separation examiner of 
having throat trouble before and during service, and 
occasional stomach cramps for which he went on sick call; it 
is therefore unlikely that he would not have mentioned a low 
back injury, occurring in a bus accident, during football, or 
at any other time, to the examiner as well.

Reports of VA examination in June 1958 and June 1963 were 
negative for complaints or a diagnosis of a low back 
disorder.  VA outpatient treatment records dated between 1999 
and 2004, show the veteran had spinal stenosis status post 
laminectomy and fusion in 1995.  

Upon VA examination in April 2004, the veteran relayed a 
history of injuring his back during a bus accident in 
service.  The veteran was diagnosed with a lumbar spine 
injury.  The examiner noted the veteran had disc space 
narrowing at L4-5 with small central herniation and 
degenerative changes in the facet joints.  There was no post-
surgical scar tissue at L5-S1.  

As noted above, the veteran's service medical records are 
devoid of complaints, treatments, or a diagnosis of a low 
back injury or disorder.  They are similarly negative for 
evidence of a bus accident.  The first evidence of a chronic 
low back disorder is in 1995, approximately 40 years after 
his discharge from service.  The veteran was asked to submit 
evidence of treatment since discharge and he did not respond.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the 
veteran has not indicated that he has had back pain 
continuing from his discharge from service to the present, 
nor does the evidence suggest such.  

In the instant case, it appears there is a 40-year 
evidentiary gap in this case between the veteran's active 
service and the earliest medical evidence of a chronic low 
back condition in 1995.  The Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a current low 
back disorder is related to service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

While the veteran has been diagnosed with a "lumbar spine 
injury," such is 
based upon a history provided by the veteran which is not 
supported by the contemporaneous service medical records.  
The Board is not required to accept doctor's opinions that 
are based upon the veteran's recitation of medical history.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings is not 
probative); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

Additionally, there is no evidence of any lumbar arthritis 
which manifested during the year following the veteran's 
separation from active duty service.  38 C.F.R. §§ 3.307(a), 
3.309.

Thus, in the absence of evidence of a chronic low back 
disorder in service or of arthritis within one year following 
discharge from service or for many years thereafter, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Right Foot Disorder

The veteran currently asserts that he was exposed to cold 
weather during service which resulted in his current 
peripheral sensory neuropathy.  The Board has thoroughly 
reviewed all the evidence of record and after careful 
consideration finds that service connection is not warranted.  

In this matter, his service medical records reveal no 
treatment or diagnosis of a right foot disorder.  They are 
similarly negative for complaints or findings of a cold 
injury.  Upon separation examination in December 1954, the 
examiner simply noted the veteran complained that his feet 
hurt when he stood too long.  No diagnosis was rendered.  His 
feet and neurological system were normal on examination. 

Reports of VA examination in June 1958 and June 1963 were 
negative for complaints or a diagnosis of a right foot 
disorder.  The first complaints of right foot pain post-
service are dated in 1999, some 45 years after the veteran's 
discharge from active duty service.  VA outpatient treatment 
records dated between 1999 and 2004 show the veteran was 
diagnosed with right heel spur syndrome in November 1999.  

Upon VA examination in April 2004, the veteran complained of 
right foot numbness, aching, and cramping occurring within 
the three or four years prior to the examination.  The 
veteran indicated he could not recall any cold exposure or 
frostbite in service.  He also denied trauma to his foot 
while in service.  The veteran was diagnosed with peripheral 
sensory neuropathy of the right foot greater than the left.

In the instant case, the lack of any objective evidence of a 
right foot disorder between the period of active military 
service and the diagnosis of right heel spur syndrome in 1999 
and peripheral sensory neuropathy in 2004, is itself evidence 
which tends to show that a right foot disorder did not have 
its onset in service or for many years thereafter.  Forshey, 
12 Vet. App. at 74.  The Board would also note at this 
juncture that while the veteran argued cold exposure in his 
substantive appeal, he previously denied such exposure to the 
VA examiner in April 2004.

Additionally, there is no evidence of any peripheral 
neuropathy which manifested during the year following the 
veteran's separation from active duty service.  38 C.F.R. §§ 
3.307(a), 3.309.

The veteran was asked to submit evidence of treatment since 
discharge and he did not respond.  See Wood, supra.  
Moreover, the veteran has not indicated that he has had right 
foot pain or neuropathy continuing from his discharge from 
service to the present, nor does the evidence suggest such.  
Nothing in the record suggests a link between service and his 
heel spur or peripheral neuropathy.

Thus, in the absence of evidence of a chronic right foot 
disorder in service or of neuropathy within one year 
following discharge from service or for many years 
thereafter, the preponderance of the evidence is against the 
claim, and the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Headaches

The veteran contends that he is entitled to service 
connection for headaches.  Specifically, he asserts that he 
was in a bus accident in service and hit his head when he 
flew into the seats.  The Board has thoroughly reviewed all 
the evidence of record previously delineated above and after 
careful consideration finds that service connection is not 
warranted.  

In this matter, his service medical records are wholly devoid 
of complaints, treatment, or a diagnosis of headaches or a 
head injury.  They are similarly negative for a bus accident.  
His head and neurologic system were normal on separation 
examination.  The Board notes he advised the separation 
examiner of having throat trouble before and during service, 
and occasional stomach cramps; it is therefore unlikely that 
he would not have mentioned chronic headaches or a head 
injury occurring in a bus accident to the examiner as well. 

Reports of VA examination in June 1958 and June 1963 were 
negative for complaints or a diagnosis of headaches.  The 
first complaints of headaches are contained in the April 2004 
VA neurological examination, some 50 years after the 
veteran's discharge from active duty service.  VA outpatient 
treatment records dated between 1999 and 2004 are negative 
for complaints or a diagnosis of headaches. 

Upon VA examination in April 2004, the veteran complained of 
headaches occurring within the last 10 years.  The veteran 
was diagnosed with migraine and tension headaches, as well as 
occipital neuralgia.  

In the instant case, the lack of any objective evidence of 
headaches between the period of active military service and 
the diagnosis in 2004, is itself evidence which tends to show 
that headaches did not have their onset in service or for 
many years thereafter.  Forshey, 12 Vet. App. at 74.  

The veteran was asked to submit evidence of treatment since 
discharge and he did not respond.  See Wood, supra.  
Moreover, the veteran has not indicated that he has had 
chronic headaches continuing from his discharge from service 
to the present, nor does the evidence suggest such.  

Thus, in the absence of evidence of a head injury or chronic 
headaches in service or for many years thereafter, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Right Knee Disorder

The veteran contends that he is entitled to service 
connection for a right knee disorder.  Specifically, he 
asserts he injured his knee while playing football, in a bus 
accident just outside of Paris, and doing manual work during 
service.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that service connection 
is not warranted.  In this matter, the veteran's service 
medical records are wholly devoid of complaints, treatment, 
or a diagnosis of a right knee disorder.  His separation 
examination noted normal extremities.  The Board notes he 
advised the separation examiner of having throat trouble 
before and during service, and occasional stomach cramps; it 
is therefore unlikely that he would not have mentioned a 
right knee injury occurring in a bus accident, during 
football, or at any other time to the examiner as well. 

VA outpatient treatment records dated between 1999 and 2004, 
show the veteran complained of right knee pain in March 2004.  
He indicated that the pain began only four months prior.  X-
rays showed a mild degree of arthritis.  There is no 
indication this was the result of service.  

Upon VA examination in April 2004, the veteran was diagnosed 
with right knee arthritis.  

In the instant case, the lack of any objective evidence of a 
right knee condition between the period of active military 
service and the diagnosis in 2004, is itself evidence which 
tends to show that a right knee disorder did not have its 
onset in service or for many years thereafter.  Forshey, 12 
Vet. App. at 74.  

Additionally, there was no evidence of a right knee arthritis 
which manifested during the year following the veteran's 
separation from active duty service.  38 C.F.R. §§ 3.307(a), 
3.309(a).  

The veteran was asked to submit evidence of treatment since 
discharge and he did not respond.  See Wood, supra.  
Moreover, the veteran has not indicated that he has had 
chronic right knee pain continuing from his discharge from 
service to the present, nor does the evidence suggest such.  

Thus, in the absence of evidence of a right knee condition in 
service or for many years thereafter, the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 54.

Neck Disorder

The veteran contends that he is entitled to service 
connection for a neck disorder.  Specifically, he asserts he 
injured his neck while playing football and in a bus accident 
just outside of Paris during service.  The Board has 
thoroughly reviewed all the evidence of record and after 
careful consideration finds that service connection is not 
warranted.  

In this matter, the veteran's service medical records are 
wholly devoid of complaints, treatment, or a diagnosis of a 
neck disorder.  The separation examination noted the 
veteran's neck and spine were normal.  The Board notes he 
advised the separation examiner of having throat trouble 
before and during service, and occasional stomach cramps; it 
is therefore unlikely that he would not have mentioned a neck 
injury occurring in a bus accident, during football, or at 
any other time to the examiner as well.

Reports of VA examination in June 1958 and June 1963 were 
negative for complaints or a diagnosis of a neck disorder.  
VA outpatient treatment records dated between 1999 and 2004 
were similarly negative.

Upon VA examination in April 2004, the veteran relayed a 
history of a neck injury while playing football.  The VA 
joints examiner diagnosed the veteran with cervical spine 
pain that appeared to be secondary to a sprain-strain type 
injury.  

The VA neurological examination also dated in April 2004, 
diagnosed the veteran with chronic cervical neck strain and 
radiculopathy.  

As noted above, the veteran's service medical records were 
devoid of complaints, treatments, or a diagnosis of a neck 
disorder.  While the veteran has been diagnosed with a 
"sprain-strain type injury," such is based upon a history 
provided by the veteran which is not supported by the 
contemporaneous service medical records or VA examination in 
1958.  The Board is not required to accept doctor's opinions 
that are based upon the veteran's recitation of medical 
history.  See Godfrey, 8 Vet. App. at 121; see also LeShore, 
8 Vet. App. at 409.

In the instant case, the lack of any objective evidence of a 
neck disorder between the period of active military service 
and the diagnosis in 2004 is itself evidence which tends to 
show that a neck disorder did not have its onset in service 
or for many years thereafter.  Forshey, 12 Vet. App. at 74.  

The veteran was asked to submit evidence of treatment since 
discharge and he did not respond.  See Wood, supra.  
Moreover, the veteran has not indicated that he has had 
chronic neck pain continuing from his discharge from service 
to the present, nor does the evidence suggest such.  

Thus, in the absence of evidence of a neck condition in 
service or for many years thereafter, the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a left 
shoulder contusion and myositis is reopened, and the appeal 
is granted to this extent only.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a neck disorder is 
denied.


REMAND

As noted above, the Board has reopened the claim for service 
connection for residuals of a left shoulder contusion and 
myositis (also claimed as a collar bone injury).  

While the veteran was provided with VCAA notice in March 
2004, that letter did not mention the left shoulder service-
connection claim, and appeared to indicate that the collar 
bone was somehow part of a left wrist claim for increase, 
which is not the case.  Thus, appropriate VCAA notice as to 
his claim for service connection for residuals of a left 
shoulder contusion and myositis has not been provided.  Thus, 
on remand the RO should provide notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) for his left shoulder claim, 
and that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess, supra.  
        
Additionally, service medical records show that in August 
1954 the veteran sought treatment for torticollis, in 
September 1954 he was diagnosed with myositis, and in October 
1954, he was diagnosed with a contusion of the left shoulder.  
There was no evidence of a fracture or dislocation.  Later in 
the month, his condition was considered to be improving.  The 
December 1954 separation examination was negative for any 
complaints or diagnosis of a left shoulder disorder.  The 
claim was previously denied due to lack of a disability on VA 
examination in 1958.  The veteran has been presently treated 
for rotator cuff tendonitis.  The April 2004 VA examination 
only addressed his collar bone, not his left shoulder.  Thus, 
the Board finds that a VA examination is necessary to render 
a decision on this claim.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this issue is remanded for the following:

1.  Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to his claim for 
service connection for residuals of a 
left shoulder contusion and myositis 
(also claimed as a collar bone injury.)  
The letter should also advise the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  If in response to the above, the 
veteran identifies any treatment 
providers, obtain any relevant records 
after securing the necessary release.  

3.  Obtain relevant VA treatment records 
dating from March 2004 from the East 
Orange VA Medical Center.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any present left 
shoulder condition.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is more likely, less likely, or at 
least as likely as not that any currently 
diagnosed left shoulder condition is 
related to service.  The examiner should 
provide the rationale for his/her 
opinion.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


